Case 1:17-cv-03357-JPH-MPB Document 68 Filed 01/25/19 Page 1 of 3 PageID #: 191



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


   ALAN KREILEIN,                                       )
                                                        )
                                Plaintiff,              )
                                                        )
                        vs.                             )     No. 1:17-cv-03357-JPH-MPB
                                                        )
   COMMISSIONER, Indiana Department of                  )
   Correction,                                          )
   GWENDOLYN HORTH Chair, Indiana                       )
   Parole Board,                                        )
                                                        )
                                Defendants.             )


                                              ENTRY

        Plaintiff Alan Kreilein, an inmate at the Correctional Industrial Facility, brought this action

 pursuant to 42 U.S.C. § 1983 alleging that the defendants have violated his rights by labeling him

 an offender against children. On December 27, 2018, Mr. Kreilein filed a Motion to Amend the

 Defendants’ Status in their Capacities. Dkt. 63.

        Mr. Kreilein’s complaint was screened as amended in the Entry of May 29, 2018. Dkt. 40.

 Based on the Court’s screening, Mr. Kreilen’s claim that his label as an “offender against children”

 violates his right to due process under the United States Constitution and his rights under the Ex

 Post Facto Clause of the Indiana Constitution are proceeding against Gwendolyn Horth and the

 Commissioner of the Indiana Department of Correction in their official capacities. Additionally,

 the claim that his label as a “sexually violent predator” violates his right to due process under the

 United States Constitution is proceeding against Gwendolyn Horth and the Commissioner of the

 Indiana Department of Correction in their official capacities.




                                                    1
Case 1:17-cv-03357-JPH-MPB Document 68 Filed 01/25/19 Page 2 of 3 PageID #: 192



        In his motion to amend the defendants’ status in their capacities, Mr. Kreiliein states that

 the defendants have gone “over and above their official duties and have been malicious in their

 zeal to violate [his] rights.” Dkt. 63. He therefore asks that they be held liable in their personal

 capacities. But parole board members have absolute immunity for actions taken in their capacities

 as parole board members. See Tobey v. Chibucos, 890 F.3d 634, 650 (7th Cir. 2018) (“Probation

 and parole officials are entitled to absolute immunity ‘for their activities that are analogous to those

 performed by judges.”) (quoting Dawson v. Newman, 419 F.3d 656, 662 (7th Cir. 2005)). In

 addition, in its screening entries the Court explained that, by failing to allege that the

 Commissioner of the Indiana Department of Correction did not personally participate in the alleged

 violations of his rights, he had failed to state a claim against him. See Colbert v. City of Chicago,

 851 F.3d 649, 657 (7th Cir. 2017) (“Individual liability under § 1983… requires personal

 involvement in the alleged constitutional deprivation.”). Thus, while Mr. Kreilein may pursue a

 claim against the Commissioner in his official capacity because the Department of Correction is

 responsible for identifying individuals for placement on the sex offender registry, he still has failed

 to state a claim against the Commissioner in his personal capacity.

        For these reasons, Mr. Kreilein cannot state a claim against the defendants in their

 individual capacities. His motion to amend the defendants’ status, dkt. [63], is therefore DENIED.

 SO ORDERED.
 Date: 1/25/2019




 Distribution:

 ALAN KREILEIN
 871626
 PENDLETON - CIF
 CORRECTIONAL INDUSTRIAL FACILITY


                                                    2
Case 1:17-cv-03357-JPH-MPB Document 68 Filed 01/25/19 Page 3 of 3 PageID #: 193



 Inmate Mail/Parcels
 5124 West Reformatory Road
 PENDLETON, IN 46064

 All Electronically Registered Counsel




                                         3
